       Case 3:18-cv-07591-CRB Document 172 Filed 04/17/20 Page 1 of 8



 1   CHARLES LIFLAND (S.B. #108950)
     clifland@omm.com
 2   SABRINA H. STRONG (S.B. #200292)
     sstrong@omm.com
 3   O’MELVENY & MYERS LLP
     400 South Hope Street
 4   Los Angeles, CA 90071
     Tel: (213) 430-6000
 5   Fax: (213) 430-6407
 6   AMY LAURENDEAU (S.B. #198321)
     O’MELVENY & MYERS LLP
 7   610 Newport Center Drive, 17th Floor
     Newport Beach, CA 92660
 8   Tel: (949) 823-6900
     Fax: (949) 823-6994
 9   alaurendeau@omm.com
10   AMY R. LUCAS (S.B. #264034)
     O’MELVENY & MYERS LLP
11   1999 Avenue of the Stars, 8th Floor
     Los Angeles, CA 90067
12   Tel: (310) 553-6700
     Fax: (310) 246-6779
13   alucas@omm.com
14
     Attorneys for Defendants Johnson & Johnson,
15   Janssen Pharmaceuticals, Inc., Ortho-McNeil-
     Janssen Pharmaceuticals, Inc., and Janssen
16   Pharmaceutica, Inc.

17   [Additional counsel appear on signature page.]
                                 UNITED STATES DISTRICT COURT
18
                             NORTHERN DISTRICT OF CALIFORNIA
19
20
     THE CITY AND COUNTY OF SAN                       Case No. 3:18-cv-07591-CRB
21   FRANCISCO, et al.,
                                                      MANUFACTURER DEFENDANTS’
22                         Plaintiffs,                JOINT REQUEST FOR JUDICIAL
                                                      NOTICE OF MATERIALS CITED IN
23          v.                                        DEFENDANTS’ JOINT MOTION AND
                                                      MANUFACTURER DEFENDANTS’
24   PURDUE PHARMA L.P., et al,                       JOINT MOTION TO DISMISS FIRST
                                                      AMENDED COMPLAINT
25                         Defendants.
                                                      Date: June 19, 2020
26                                                    Time: 10:00 a.m.
                                                      Dept: Courtroom 6
27                                                    Judge: Honorable Charles R. Breyer
28

             MFR. DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE, CASE NO. 3-18:CV-07591-CRB
         Case 3:18-cv-07591-CRB Document 172 Filed 04/17/20 Page 2 of 8



 1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2           PLEASE TAKE NOTICE that, on June 19, 2020, at 10:00 a.m., or as soon as this matter
 3   may be heard thereafter in Courtroom 6, 17th Floor, of the United States District Court, Northern
 4   District of California, located at 450 Golden Gate Avenue, San Francisco, California, the
 5   Honorable Charles R. Breyer presiding, the Manufacturer Defendants1 will and hereby do move
 6   this Court to take judicial notice of Exhibits 1-11 to the concurrently-filed Declaration of Charles
 7   R. Lifland under Federal Rule of Evidence 201.
 8           This Request for Judicial Notice accompanies Defendants’ Joint Notice of Motion and
 9   Joint Motion to Dismiss Plaintiff’s First Amended Complaint and Manufacturer Defendants’
10   Joint Notice of Motion and Joint Motion to Dismiss Plaintiff’s First Amended Complaint, the
11   Memoranda of Points and Authorities in support thereof, Declaration of Charles C. Lifland, the
12   Proposed Order, any Reply Memorandum, the pleadings and files in this action, and such
13   arguments and authorities as may be presented at or before the hearing.
14

15

16

17

18

19

20

21

22
     1
23     The Manufacturer Defendants (or “Manufacturers”) are Defendants Allergan Finance, LLC f/k/a
     Actavis, Inc. f/k/a/ Watson Pharmaceuticals, Inc., Allergan Sales, LLC and Allergan USA, Inc.,
24   Endo Pharmaceuticals Inc., Endo Health Solutions Inc., Par Pharmaceutical, Inc., and Par
     Pharmaceutical Companies, Inc., Johnson & Johnson, Janssen Pharmaceuticals, Inc., Ortho-
25   McNeil-Janssen Pharmaceuticals, Inc., and Janssen Pharmaceutica, Inc., Mallinckrodt LLC,
     SpecGx LLC, Noramco, Inc., Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.; Actavis LLC;
26   Actavis Pharma, Inc. f/k/a Watson Pharma, Inc; Watson Laboratories, Inc.; Warner Chilcott
     Company LLC; Actavis South Atlantic LLC; Ac-tavis Elizabeth LLC; Actavis Mid Atlantic LLC;
27   Actavis Totowa LLC; Actavis Kadian LLC; Actavis Laboratories UT, Inc. f/k/a Watson
     Laboratories, Inc.-Salt Lake City; and Actavis Laboratories FL, Inc. f/k/ Watson Laboratories,
28   Inc. Florida.

                                                      2
             MFR. DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE, CASE NO. 3-18:CV-07591-CRB
          Case 3:18-cv-07591-CRB Document 172 Filed 04/17/20 Page 3 of 8



 1            Pursuant to Federal Rule of Evidence 201, the Manufacturer Defendants respectfully
 2   request that the Court take judicial notice of the documents attached as Exhibits 1 through 11 to
 3   the Declaration of Charles C. Lifland (the “Lifland Declaration”) filed in support of the
 4   Defendants’ Joint Motion and Manufacturer Defendants’ Joint Motion to Dismiss Plaintiff’s First
 5   Amended Complaint (“FAC”).
 6            In deciding a motion to dismiss, courts may take judicial notice of facts that are “not
 7   subject to reasonable dispute” because they are “generally known” or “can be accurately and
 8   readily determined from sources whose accuracy cannot reasonably be questioned.” Fed. R.
 9   Evid. 201(b); see also id. Rule 201(d) (“The court may take judicial notice at any stage of the
10   proceeding.”). When a plaintiff “refers extensively” to a document or the “document forms the
11   basis of the plaintiff’s claim,” the defendant can offer the document to the court. United States v.
12   Ritchie, 342 F.3d 903, 908 (9th Cir. 2003). The court can then “treat such a document as part of
13   the complaint” and “assume that its contents are true for purposes of a motion to dismiss under
14   Rule 12(b)(6).” Id. Likewise, the court “may take judicial notice on its own.” Fed. R. Evid.
15   201(c). The Court should take judicial notice of Exhibits 1 through 11 because each exhibit is
16   referenced in the FAC and/or consists of material that is judicially noticeable under Rule 201.
17   I.       Exhibits 1-8 Are Documents Specifically Referenced in the FAC That May Be
              Judicially Noticed
18

19            Exhibits 1 through 8 are specifically referenced in the FAC and therefore can be judicially
20   noticed. See Ritchie, 342 F.3d at 908 (court may consider document “if the plaintiff refers
21   extensively” to it or it “forms the basis of the plaintiff’s claim”); Minor v. FedEx Office and Print
22   Services, Inc., 78 F. Supp. 3d 1021, 1027 (N.D. Cal. 2015) (court may consider “documents
23   whose contents are alleged in the complaint”); Opperman v. Kong Technologies, Inc., 2017 WL
24   3149295, at *4 (N.D. Cal. July 25, 2017) (taking judicial notice of documents Plaintiff “makes
25   reference to” in complaint). Exhibits 1 through 8 are copies of FDA-approved prescription drug
26   labels for certain prescription opioid medications of Manufacturer Defendants, which are
27   referenced in the FAC at paragraphs 400 and 495.
28
                                                        3
               MFR. DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE, CASE NO. 3-18:CV-07591-CRB
       Case 3:18-cv-07591-CRB Document 172 Filed 04/17/20 Page 4 of 8



 1   II.    Exhibits 1-11 Are Agency Records and Reports That May Be Judicially Noticed
 2
            Exhibits 1 through 8, as well as Exhibits 9 through 11, are additionally subject to judicial
 3
     notice because they are the FDA’s administrative records, all of which can be found on the FDA’s
 4
     website and are not subject to reasonable dispute.
 5
            Courts may take judicial notice of the “records and reports of administrative bodies.”
 6
     United States v. 14.02 Acres of Land More or Less in Fresno County, 547 F.3d 943, 955 (9th Cir.
 7
     2008) (internal quotation marks omitted); see, e.g., Minor, 78 F. Supp. 3d at 1028 (granting
 8
     request for judicial notice of “records of administrative agencies”). These include documents that
 9
     are publicly available on an agency’s—including the FDA’s—website, like notices, reports,
10
     guidance documents, memoranda, and news releases. See Gustavon v. Wrigley Sales Co., 961 F.
11
     Supp. 3d 1100, 1113, n.1 (N.D. Cal. 2013) (taking judicial notice of FDA response letter); Zeiger
12
     v. WellPet LLC, 304 F. Supp. 3d 837, 845 (N.D. Cal. 2018) (FDA memorandum, safety
13
     assessments, and Question and Answer documents); Wilson v. Frito-Lay North America, Inc., 260
14
     F. Supp. 3d 1202, 1207 (N.D. Cal. 2017) (FDA guidance documents); In re Yahoo Mail
15
     Litigation, 7 F. Supp. 3d 1016, 1025 (N.D. Cal. 2014) (legislative history); Opperman, 2017 WL
16
     3149295, at *4 (information available on government website). Thus, “[p]ublic records and
17
     information on government agency websites are properly subject to judicial notice.” Wilson, 260
18
     F. Supp. 3d at 1207. Likewise, as FDA-approved or -promulgated documents, Exhibits 1 through
19
     11 are judicially noticeable for the independent reason that they are “capable of accurate and
20
     ready determination” by “sources whose accuracy cannot reasonably be questioned.” In re Yahoo
21
     Mail Litigation, 7 F. Supp. 3d at 1024 (citing Fed. R. Evid. 201(b)).
22
            For the foregoing reasons, Manufacturer Defendants request that the Court take judicial
23
     notice of Exhibits 1 through 11 to the Lifland Declaration.
24

25

26

27

28
                                                      4
             MFR. DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE, CASE NO. 3-18:CV-07591-CRB
     Case 3:18-cv-07591-CRB Document 172 Filed 04/17/20 Page 5 of 8



 1                                                    Respectfully submitted,
     Dated: April 17, 2020
 2
                                                     /s/ Amy R.. Lucas
 3                                                   Amy R. Lucas (S.B. #264034)
                                                     O’MELVENY & MYERS LLP
 4                                                   1999 Avenue of the Stars, 8th Floor
                                                     Los Angeles, CA 90067
 5                                                   Tel: (310) 553-6700
                                                     Fax: (310) 246-6779
 6                                                   alucas@omm.com
 7                                                   Charles C. Lifland (S.B. #108950)
                                                     Sabrina H. Strong (S.B. #200292)
 8                                                   O’MELVENY & MYERS LLP
                                                     400 South Hope Street
 9                                                   Los Angeles, CA 90071
                                                     Tel: (213) 430-6000
10                                                   Fax: (213) 430-6407
                                                     clifland@omm.com
11                                                   sstrong@omm.com
12                                                   Amy J. Laurendeau (S.B. #198321)
                                                     O’MELVENY & MYERS LLP
13                                                   610 Newport Center Drive, 17th Floor
                                                     Newport Beach, CA 92660
14                                                   Tel: (949) 823-6900
                                                     Fax: (949) 823-6994
15                                                   alaurendeau@omm.com
16                                                   Stephen D. Brody (pro hac vice)
                                                     O’MELVENY & MYERS LLP
17                                                   1625 Eye Street, NW
                                                     Washington, DC 20006
18                                                   Tel: (202) 383-5300
                                                     Fax: (202) 383-5414
19                                                   sbrody@omm.com
20                                                   Attorneys for Defendants Johnson &
                                                     Johnson, Janssen Pharmaceuticals, Inc.,
21                                                   Ortho-McNeil-Janssen Pharmaceuticals,
                                                     Inc., and Janssen Pharmaceutica, Inc.
22

23                                                   /s/ Wendy West Feinstein
                                                     Zachary Hill (S.B. #275886)
24                                                   MORGAN, LEWIS & BOCKIUS LLP
                                                     One Market, Spear Street Tower
25                                                   San Francisco, CA 94105-1596
                                                     Tel: (415) 442-1000
26                                                   Fax: (415) 442-1001
                                                     zachary.hill@morganlewis.com
27
                                                     Wendy West Feinstein (pro hac vice)
28                                                   MORGAN, LEWIS & BOCKIUS LLP
                                               5
            MFR. DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE, CASE NO. 3-18:CV-07591-CRB
     Case 3:18-cv-07591-CRB Document 172 Filed 04/17/20 Page 6 of 8



 1                                                One Oxford Centre, Thirty-Second Floor
                                                  Pittsburgh, PA 15219-6401
 2                                                Tel: (412) 560-7455
                                                  Fax: (412) 560-7001
 3                                                wendy.feinstein@morganlewis.com
 4                                                Attorneys for Defendants Teva
                                                  Pharmaceuticals USA, Inc.; Cephalon,
 5                                                Inc.; Actavis LLC; Actavis Pharma, Inc.
                                                  f/k/a Watson Pharma, Inc; Watson
 6                                                Laboratories, Inc.; Warner Chilcott
                                                  Company LLC; Actavis South Atlantic
 7                                                LLC; Actavis Elizabeth LLC; Actavis Mid
                                                  Atlantic LLC; Actavis Totowa LLC;
 8                                                Actavis Kadian LLC; Actavis
                                                  Laboratories UT, Inc. f/k/a Watson
 9                                                Laboratories, Inc.-Salt Lake City; and
                                                  Actavis Laboratories FL, Inc. f/k/ Watson
10                                                Laboratories, Inc.-Florida.
11
                                                  /s/ Sean O. Morris
12                                                Sean O. Morris
                                                  John D. Lombardo
13                                                ARNOLD & PORTER KAYE
                                                  SCHOLER LLP
14                                                777 South Figueroa Street, 44th Floor
                                                  Los Angeles, CA 90017-5844
15                                                Tel: (213) 243-4000
                                                  Fax: (213) 243-4199
16                                                Sean.Morris@arnoldporter.com
                                                  John.Lombardo@arnoldporter.com
17
                                                  Attorneys for Defendants Endo
18                                                Pharmaceuticals Inc., Endo Health
                                                  Solutions Inc., Par Pharmaceutical, Inc.,
19                                                and Par Pharmaceutical Companies, Inc.
20
                                                  /s/ Rocky C. Tsai
21                                                Rocky C. Tsai (S.B. #221452)
                                                  Traci J. Irvin (S.B. #309432)
22                                                ROPES & GRAY LLP
                                                  Three Embarcadero Center
23                                                San Francisco, CA 94111-4006
                                                  Tel: (415) 315-6300
24                                                Fax: (415) 315-6350
                                                  rocky.tsai@ropesgray.com
25                                                traci.irvin@ropesgray.com
26                                                Attorneys for Defendants Mallinckrodt
                                                  LLC and SpecGx LLC
27

28
                                            6
         MFR. DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE, CASE NO. 3-18:CV-07591-CRB
     Case 3:18-cv-07591-CRB Document 172 Filed 04/17/20 Page 7 of 8



 1                                                /s/ Karl Stampfl
                                                  Zachary W. Byer (S.B. #301382)
 2                                                KIRKLAND & ELLIS LLP
                                                  555 South Flower Street
 3                                                Los Angeles, CA 90071
                                                  Tel: (213) 680-8400
 4                                                zachary.byer@kirkland.com
 5                                                Jennifer G. Levy, P.C. (pro hac vice)
                                                  KIRKLAND & ELLIS LLP
 6                                                1301 Pennsylvania Ave., N.W.
                                                  Washington, D.C. 20004
 7                                                Tel: (202) 879-5000
                                                  Fax: (202) 879-5200
 8                                                jennifer.levy@kirkland.com
 9                                                Donna Welch, P.C. (pro hac vice)
                                                  Timothy W. Knapp, P.C. (pro hac vice)
10                                                Karl Stampfl (pro hac vice)
                                                  KIRKLAND & ELLIS LLP
11                                                300 North LaSalle, Chicago, IL 60654
                                                  Tel: (312) 862-2000
12                                                Fax: (312) 862-2200
                                                  donna.welch@kirkland.com
13                                                tknapp@kirkland.com
                                                  karl.stampfl@kirkland.com
14
                                                  Attorneys for Defendants Allergan
15                                                Finance, LLC f/k/a Actavis, Inc. f/k/a/
                                                  Watson Pharmaceuticals, Inc., Allergan
16                                                Sales, LLC, Allergan USA, Inc. and
                                                  specially appearing Allergan plc
17

18                                                /s/ Elizabeth A. Sperling
                                                  Elizabeth A. Sperling (S.B. #231474)
19                                                ALSTON & BIRD LLP
                                                  333 South Hope Street, 16th Floor
20                                                Los Angeles, CA 90071
                                                  Tel: (213) 576-1000
21                                                Fax: (213) 576-1100
                                                  elizabeth.sperling@alston.com
22
                                                  Daniel G. Jarcho (pro hac vice
23                                                forthcoming)
                                                  ALSTON & BIRD LLP
24                                                950 F Street, NW
                                                  Washington, DC 20004
25                                                Tel: (202) 239-3300
                                                  Daniel.jarcho@alston.com
26
                                                  Cari K. Dawson (pro hac vice)
27                                                Jenny A. Hergenrother (pro hac vice
                                                  forthcoming)
28                                                ALSTON & BIRD LLP
                                            7
         MFR. DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE, CASE NO. 3-18:CV-07591-CRB
       Case 3:18-cv-07591-CRB Document 172 Filed 04/17/20 Page 8 of 8



 1                                                          1201 West Peachtree Street, Suite 4900
                                                            Atlanta, GA 30309-3424
 2                                                          Tel: (404) 881-7000
                                                            cari.dawson@alston.com
 3                                                          jenny.hergenrother@alston.com
 4                                                          Attorneys for Defendant Noramco, Inc.
 5
                                             ATTESTATION
 6
            I, Amy R. Lucas, hereby attest, pursuant to N.D. Ca. Civil L.R. 5-1, that the concurrence
 7
     to the filing of this document has been obtained from each signatory hereto.
 8

 9          DATED: April 17, 2020                        /s/ Amy R. Lucas
                                                         Amy R. Lucas
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     8
             MFR. DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE, CASE NO. 3-18:CV-07591-CRB
